DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner acknowledges that the Applicant’s amendments to claims 4 and 10 resolves the previous drawings objections. Therefore, the previous drawings objections have been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claims 1 and 10 resolves the previous rejection of claims 1-4 and 6-11 under 35 USC 112(b). Therefore, the previous rejections of claims 1-4 and 6-11 under 35 USC 112(b) have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2020/0357863) hereinafter “Nakamura” in view of Chi et al. (US 2020/0312832) hereinafter “Chi”.
Regarding claim 1, Figs. 2B and 12B of Nakamura teaches a display device (Paragraph 0001) comprising: a substrate (Item 101) including a first display area (See Picture 1 below) and a second display area (See Picture 1 below), the second display area including transmissive areas (Item 72); first opposite electrodes (Items 161a) spaced apart from each other over the substrate (Item 101); and second opposite electrodes (Items 161b) respectively including overlapping portions (Items 171) that overlap the first opposite electrodes (Items 161a) over the substrate (Item 101), the second opposite electrodes (Items 161b) being spaced apart from each other, wherein each of the first opposite electrodes (Item 161a) is connected to each of the second opposite electrodes (Items 161b) by the overlapping portion in the second display area, each of the first opposite electrodes (Item 161a) is arranged to correspond to a first pixel area (Items 130a and 130d, respectively) including a plurality of sub-pixels (Items B, R and G), and an area of each of the first opposite electrodes (Item 161a) is larger than an area of each of the first pixel area (Items 130a and 130d, respectively), each of the second opposite electrodes (Item 161b) is arranged to correspond to a second pixel area (Item 130b) neighboring the first pixel area (Items 130a and 130d, respectively) and including a plurality of sub-pixels (Items B, R and G), and an area of each of the second opposite electrodes (Item 161b) is larger than an area of the second pixel area (Item 130b). 
Nakamura does not explicitly teach where each of the first opposite electrodes and each of the second opposite electrodes are alternatively arranged with the transmissive areas respectively in the second display area.
Fig. 3 of Chi teaches where each of first and second pixel areas in a second display area (Item 21a) are alternately arranged with transmissive areas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the first opposite electrodes and each of the second opposite electrodes alternately arranged with the transmissive areas respectively in the second display area because this configuration is known to allow a great amount of light through the second display area such that a sensor below the second display area can be normally used (Chi Paragraph 0029).  


    PNG
    media_image1.png
    187
    369
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Nakamura Fig. 12B)
Regarding claim 2, Fig. 2B of Nakamura further teaches the overlapping portion includes a first overlapping portion and a second overlapping portion (See Picture 2 below), a first central opposite electrode, which is one of the first opposite electrodes (Item 161a), overlaps a second central opposite electrode, which is one of the second opposite electrodes (Items 161b), in the first overlapping portion, and the second central opposite electrode overlaps a first peripheral opposite electrode, which is another of the first opposite electrodes (Item 161a), in the second overlapping portion. 

    PNG
    media_image2.png
    409
    365
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Nakamura Fig. 2B)
Regarding claim 3, Fig. 2B of Nakamura further teaches where an extension line of the first overlapping portion in a lengthwise direction intersects with an extension line of the second overlapping portion in a lengthwise direction (See Picture 3 below).

    PNG
    media_image3.png
    409
    365
    media_image3.png
    Greyscale

Picture 3 (Labeled version of Nakamura Fig. 2B)
Regarding claim 4, Fig. 2B of Nakamura further teaches where the first overlapping region portion does not contact the second overlapping portion.
Regarding claim 6, Fig. 4A of Nakamura teaches where the display device comprises more than just the cell shown in Fig. 2B such that the overlapping portion further includes a third overlapping portion, and the first peripheral opposite electrode overlaps a second peripheral opposite electrode, which is another of the second opposite electrodes, in the third overlapping portion.
Examiner’s Note: While Nakamura does not explicitly show where the display shown in Fig. 2B is larger, one having ordinary skill in the art would understand that the structure of the display disclosed is larger than what is shown in Fig. 2B. Given this, the connection opposite electrodes could be defined by any number of first and second opposite electrodes such that any combination of peripheral and central opposite electrode exist in the connection opposite electrodes. 
Regarding claim 7, Fig. 4B of Nakamura teaches where the display device comprises more than just the cell shown in Fig. 2B such that the overlapping portion includes a second overlapping portion and a third overlapping portion, a second central opposite electrode, which is one of the second opposite electrodes, overlaps a first peripheral opposite electrode, which is one of the first opposite electrodes, in the second overlapping portion, and the first peripheral opposite electrode overlaps a second peripheral opposite electrode, which is another of the second opposite electrodes, in the third overlapping portion. 
Examiner’s Note: While Fig. 2B of Nakamura does not explicitly show where the display is larger, one having ordinary skill in the art would understand that the structure of the display disclosed is larger than what is shown in Fig. 2B. Given this, the connection opposite electrodes could be defined by any number of first and second opposite electrodes such that any combination of overlapping portions and peripheral and central opposite electrodes exist in the connection opposite electrodes. 
Regarding claim 10, Fig. 2B of Nakamura further teaches where the first pixel area and the second pixel area are each surrounded (Partially surrounded (on two opposite sides of); See Examiner’s note below) by the overlapping portion in the second display area.
Examiner’s Note: The Examiner notes that the use of the word surrounded does not require completely surrounded as the Applicant uses surrounded in the specification to also indicate partially surrounded.  The Applicant should consider clarifying the language if they intended the pixel areas to be completely surrounded by the overlapping region.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2020/0357863) hereinafter “Nakamura” in view of Chi et al. (US 2020/0312832) hereinafter “Chi” and in further view of Song (US 2018/0190942) hereinafter “Song”.
Regarding claim 8, the combination of Nakamura and Chi teaches all of the elements of the claimed invention as stated above except where the first pixel area and the second pixel area constitute a virtual quadrangle, the plurality of sub-pixels include a first sub-pixel, a second sub-pixel, and a third sub-pixel emitting light of different colors, and are respectively arranged at vertexes of the virtual quadrangle, and the second sub-pixels face each other around a center of the virtual quadrangle.
Fig. 2 of Song teaches a first pixel area (See Picture 5 below) and a second pixel area (See Picture 4 below) constitute a virtual quadrangle, the plurality of sub-pixels include a first sub-pixel (Item R), a second sub-pixel (Item G), and a third sub-pixel (Item B) emitting light of different colors, and are respectively arranged at vertexes of the virtual quadrangle, and the second sub-pixels (Items G) face each other around a center of the virtual quadrangle.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have the first pixel area and the second pixel area constitute a virtual quadrangle, the plurality of sub-pixels include a first sub-pixel, a second sub-pixel, and a third sub-pixel emitting light of different colors, and are respectively arranged at vertexes of the virtual quadrangle, and the second sub-pixels face each other around a center of the virtual quadrangle because this configuration is known to form an effective low reflective display (Song Paragraph 0002).

    PNG
    media_image4.png
    360
    354
    media_image4.png
    Greyscale

Picture 4 (Labeled version of Song Fig. 2)
Regarding claim 9, the combination of Nakamura and Chi teaches all of the elements of the claimed invention as stated above except where the first pixel area and the second pixel area constitute a virtual quadrangle, the plurality of sub-pixels include a first sub-pixel, a second sub-pixel, and a third sub-pixel emitting light having different colors, and are respectively arranged at vertexes of the virtual quadrangle, and the first sub-pixel faces the third sub-pixel around a center of the virtual quadrangle.
Fig. 2 of Song teaches a first pixel area (See Picture 5 above) and a second pixel area (See Picture 4 above) constitute a virtual quadrangle, the plurality of sub-pixels include a first sub-pixel (Item R), a second sub-pixel (Item G), and a third sub-pixel (Item B) emitting light of different colors, and are respectively arranged at vertexes of the virtual quadrangle, and the first sub-pixel (Items R) faces the third sub-pixel (Item B) around a center of the virtual quadrangle.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have the first pixel area and the second pixel area constitute a virtual quadrangle, the plurality of sub-pixels include a first sub-pixel, a second sub-pixel, and a third sub-pixel emitting light having different colors, and are respectively arranged at vertexes of the virtual quadrangle, and the first sub-pixel faces the third sub-pixel around a center of the virtual quadrangle because this configuration is known to form an effective low reflective display (Song Paragraph 0002).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2020/0357863) hereinafter “Nakamura” in view of Chi et al. (US 2020/0312832) hereinafter “Chi” and in further view of Hsieh et al. (US 2019/0206953) hereinafter “Hsieh”.
Regarding claim 11, the combination of Nakamura and Chi teaches all of the elements of the claimed invention as stated above except where an interval between the first opposite electrodes neighboring each other and arranged in a first direction in the first display area is different from an interval between the first opposite electrodes neighboring each other and arranged in the first direction in the second display area.
Fig. 3 of Hsieh teaches where an interval between the first opposite electrodes neighboring each other and arranged in a first direction in a first display area (Item A) is different from an interval between the first opposite electrodes neighboring each other and arranged in the first direction in the second display area (Item B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an interval between the first opposite electrodes neighboring each other and arranged in a first direction in the first display area is different from an interval between the first opposite electrodes neighboring each other and arranged in the first direction in the second display area because one display area may be merely a light emission area while another display area may be for both emission of light and to acquire an image, where the difference in interval allows for more light to transmit through the display in the desired display area where an image is being acquired (Hsieh Paragraph 0039).
Allowable Subject Matter
In light of the amendments to claims 1 and 4 and updated search, claims 3 and 4 are no longer considered allowable.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 05/17/2022, with respect to the rejection(s) of claim(s) 1 under 35 SC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakamura and Chi.
Examiner’s Note: While the Examiner agrees with the Applicant’s general argument that the Applicant’s amendments to claim 1 overcome the teachings in the Choi reference, the Examiner notes that in the Applicant’s REMARKS the Applicant states that “The Examiner asserts that the second electrode 200… of Choi…correspond to the first opposite electrode…the area of the second electrode 200 is smaller than the area of the first pixel area…”. However, in the non-final rejection previously put forth by the Examiner, the Examiner identifies Item 220 as the first opposite electrode, not Item 200. Further, Item 220 does have an area larger than the first pixel area. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891